Citation Nr: 9913482	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-24 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to improved death pension benefits as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  The appellant claims benefits as the 
surviving spouse of veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, whereby the appellant's claim for 
death pension benefits was disallowed due to a lack of 
evidence establishing income and net worth.  In May 1997, the 
RO noted that the requested information had been received, 
but notified the appellant that because the veteran had 
consistently indicated that he had been divorced since 1978, 
evidence showing that the appellant was married to the 
veteran at his time of death was requested.  In July 1997, 
the RO found that entitlement to death pension benefits as 
the surviving spouse of the veteran was not established.

The appellant requested and was scheduled for a hearing 
before a Member of the Board, held in Little Rock, in March 
1998; however, she failed to appear for the hearing.

Additionally, the Board notes that the appellant also claimed 
entitlement to dependency and indemnity compensation as the 
surviving spouse of the veteran, based on service-connection 
for the cause of the veteran's death.  Although that claim 
was rejected by the RO in a rating decision dated January 
1997, the appellant did indicate her disagreement with that 
decision, and that Notice of Disagreement is dated January 
1997.  However, as no Statement of the Case (SOC) has been 
promulgated on that issue, the Board refers this issue to the 
RO for the appropriate action.  



REMAND

Improved death pension is a benefit payable to a veteran's 
surviving spouse because of the veteran's nonservice-
connected death.  38 U.S.C. § 1541(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.3(b)(4) (1998).  To be entitled to 
improved death pension benefits as a "surviving spouse" of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by the 
veteran without the fault of the spouse.  38 U.S.C. § 101(3) 
(West 1991 & Supp. 1998).  

The Board notes that the appellant has submitted:  (1) a 
claim for death pension benefits, where she avers that she 
was the veteran's wife;  (2) a marriage certificate, 
certified in June 1996, showing that the veteran and "[redacted]" 
were married on April 4, 1946; and  (3) the veteran's 
death certificate, which indicates that the veteran was 
married, and lists the maiden name of his wife as "[redacted]."  
The appellant has also submitted what appears to be her 
birth certificate, listing a given name of [redacted]. 

In addition, although the RO noted that the veteran indicated 
that he was no longer married on his verification of income 
forms since 1978, the Board also must note that VA medical 
records dated July 1990 and April 1991 reveal that he 
required his wife's assistance to sign his name, and that he 
was married and lived with his wife.  

Also, although the veteran indicated, in a record dated 1978, 
that custody of a minor child was awarded to the appellant, 
and that he paid "court costs and attorney's fees" in 
conjunction with his "separation", and that a "divorce was 
pending", a divorce decree or court order is not of record.  

The Board finds that a VA field investigation is needed to 
clarify the apparent discrepancy in the record.  
Specifically, the Board feels that further development of the 
evidence is needed to determine whether the appellant and the 
veteran were in fact divorced, and if so, held themselves out 
to the public as man and wife subsequent to any divorce or 
legal separation.


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should again request that the 
appellant provide a copy of any divorce 
decree or order, and of any marriage 
certificate verifying her marriage to the 
veteran after the date of any such decree 
or order.

2.  The RO should also request that the 
appellant describe in detail the 
circumstances surrounding any interruption 
or termination of cohabitation with the 
veteran prior to his death.  The Board is 
particularly interested in any information 
concerning whether the appellant lived 
with the veteran continuously from the 
date of the marriage to the veteran's 
death, the nature and cause of any 
separation, the amount of time of such 
separation or separations, and the reason 
for any separation.

The RO should notify the appellant that 
she may submit, within a reasonable 
period of time, any additional evidence, 
to include but not limited to lay 
statements, in support of her claim.


3.  The RO also must give the appellant 
"the opportunity to submit a signed 
statement that he or she had no knowledge 
of an impediment to the marriage."  See 
Colon v. Brown, 99 Vet.App. 104, 107, 108 
(1996).  

4.  After the above action has been 
completed by the appellant, her 
representative, or reason is given for 
the inability to provide the requested 
information, the RO should undertake a 
field investigation to determine whether 
the veteran and the appellant were in 
fact divorced, and subsequently held 
themselves out to the public as man and 
wife.  The field investigator should 
obtain information based on the data 
submitted by the veteran and appellant, 
to include information obtained through 
public records, and interviews with 
members of the appellant's community, 
such as neighbors, storekeepers, and 
local or community leaders.  The field 
investigator should set forth all 
findings and opinions, and the reasons 
and bases therefore, in legible and 
narrative form.

5.  The RO shall then readjudicate the 
appellant's claim for improved death 
pension benefits as the surviving spouse 
of the veteran.  If any decision on 
appeal remains adverse to the appellant, 
she and her representative should be 
furnished with a supplemental statement 
of the case and with a reasonable period 
of time within which to respond thereto.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development.  

The purpose of this REMAND is to obtain additional 
information.  No inferences are to be drawn therefrom.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








